Citation Nr: 0736388	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for bilateral hearing loss (claimed as bilateral 
hearing condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1952 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that no new and 
material evidence had been received to reopen the veteran's 
previously denied claim seeking entitlement to service 
connection for bilateral hearing loss (claimed as bilateral 
hearing condition).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  An August 1990 Board decision denied service connection 
for bilateral ear condition, including defective hearing; 
that decision is final.

2.  In a January 1994 rating decision, the RO determined new 
and material evidence had not been received to reopen the 
veteran's previously denied claim for service connection for 
bilateral ear condition, to include defective hearing.  This 
decision was subsequently confirmed in an April 1994 rating 
decision.  The veteran was informed of the January 1994 and 
April 1994 decisions within the month of each, but did not 
file a notice of disagreement (NOD) within one year of 
notification.     

3.  Evidence added to the record since the April 1994 
decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral hearing loss 
(claimed as bilateral hearing condition).


CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  No new and material evidence has been received, since the 
April 1994 rating decision, sufficient to reopen the 
veteran's claim for service connection for bilateral hearing 
loss (claimed as bilateral hearing condition).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  VA notice and duty 
to assist letter dated in December 2003 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the letter informed the appellant of what evidence was 
needed to establish new and material evidence for service 
connection (under the correct standard), of what VA would do 
or had done, and what evidence he should provide, asked the 
veteran to send in information describing additional evidence 
or the evidence itself, and informed the appellant that it 
was his responsibility to help VA obtain evidence maintained 
by state or local governmental authorities and medical, 
employment or other non-government records necessary to 
support his claims.  Therefore, VA has fulfilled its specific 
duties to notify the claimant with regard to new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, pursuant to the decision reached in Kent, 
supra, the veteran was informed that his previous claim 
seeking entitlement to service connection for bilateral 
hearing loss was denied on the basis that the evidence did 
not show the disability was incurred in, caused or aggravated 
by service.  The veteran was further informed that he must 
submit evidence that relates to this fact.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if his service-
connection claim were reopened and granted.  Since the claim 
to reopen is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board finds that the evidence of record --VA and private 
medical treatment records, and lay statements -- is adequate 
for determining whether the criteria for new and material 
evidence and a service connection claim have been met.  A 
review of the claims file shows that the VA obtained 
treatment records from a private audiologist dated in August 
2000.  Given the above, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the issues on appeal and that VA has 
satisfied, to the extent possible, the duty to assist.  It 
follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in an April 1994 
rating decision, the RO confirmed the January 1994 rating 
decision, which determined that no new and material evidence 
had been received to reopen his previously denied claim for 
service connection for bilateral ear condition, including 
hearing loss.  The veteran was informed of this decision the 
same month and did not submit a NOD within one year of 
notification.  Therefore, the April 1994 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2007).  In October 2003, the veteran 
asked to reopen his claim for service connection for 
bilateral hearing condition (claimed as bilateral hearing 
loss).  In a May 2004 rating decision, the subject of this 
appeal, the RO determined that no new and material evidence 
had been received to reopen the veteran's claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2007).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.
The evidence secured since the April 1994 rating decision 
includes private treatment records from an audiologist of 
August 2000.  The treatment records show that the veteran has 
a diagnosis of bilateral hearing loss, with profound loss in 
the right ear and moderate to severe loss in the left, and 
had received treatment for the disorder.  These treatment 
records are new in that they are not redundant of other 
evidence considered in the previous rating decision; however, 
a diagnosis of bilateral hearing condition, including hearing 
loss was already considered in the January and April 1994 
rating decisions.  The newly submitted evidence is not 
considered material because it does not provide evidence of a 
medical nexus opinion to satisfy the basis for the previous 
denial of the veteran's service connection claim, which was 
that the veteran's hearing loss was not incurred in, caused 
or aggravated by service.  Therefore, new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for bilateral hearing loss has not been 
received and the claim to reopen a previously denied claim 
for service connection for bilateral hearing loss (claimed as 
bilateral hearing condition), is denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.



ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for bilateral hearing 
loss (claimed as bilateral hearing condition), is not 
reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


